DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is in response to the application filed on 08/21/2019. Claims 1-20
are pending in the application and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-5 and 17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 20 of US 10,417,570 B2.  
Instant Application
US 10,417,570 B2
                                     Claim 1

1. A method comprising: 
receiving, by a device, raw sensor data from a plurality of sensors; generating, by the device, semantic data based on the raw sensor data, the semantic data including a plurality of sensed event records that each indicate a corresponding event sensed by a corresponding sensor of the plurality of sensors, each sensed event record including one or more of: a first classifier that indicates an event detected by the corresponding sensor, a second classifier that indicates a probability that the first classifier is true, a third classifier that indicates a sensor location of the corresponding sensor, or a fourth classifier that indicates an event location at which the detected event occurred; grouping, by the device, the sensed event records into groups of sensed event records based on a subset of one or more of the first classifier, the second classifier, the third classifier, or the fourth classifier included in each of the sensed event records; generating, by the device, a derived event record based on a group of sensed event records, of the groups of sensed event records, the generated derived event record including: a fifth classifier that indicates an event detected by multiple sensors, of the plurality of sensors, and a sixth classifier that indicates a probability that the fifth classifier is true; and enabling, by the device, at least one application to perform a service based on the generated derived event record.  


















2. The method of claim 1, wherein the plurality of sensors includes a first sensor located on a first node, of a plurality of nodes, in a light sensory network.  

3. The method of claim 1, wherein the raw sensor data includes one or more of: visual data, audio data, and environmental data, and wherein the event includes at least one of: detecting a person, detecting a vehicle, detecting an object, and detecting an empty parking space.  

4. The method of claim 1, wherein the third classifier includes a spatial coordinate of a first sensor, and wherein each sensed event record includes a seventh classifier, wherein the seventh classifier includes a temporal coordinate that is associated with the third classifier.  

5. The method of claim 4, wherein the fourth classifier includes a spatial coordinate of a first event represented by a semantic datum, of the semantic data, wherein each sensed event record includes an eighth classifier, wherein the eight classifier includes a temporal coordinate that describes a time the first sensor, of the plurality of sensors, was utilized to detect the first event represented by the semantic datum, and wherein the first event is an occupancy state of empty for a parking spot.  


17. A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions, when executed by one or more processors, cause the one or more processors to: generate semantic data based on raw sensor data, the semantic data including a plurality of sensed event records that each indicate a corresponding event sensed by a corresponding sensor, of a plurality of sensors, each sensed event record including: a first classifier that indicates an event detected by the corresponding sensor, of the plurality of sensors, a second classifier that indicates a probability that the first classifier is true, a third classifier that indicates a sensor location of the corresponding sensor, of the plurality of sensors, and a fourth classifier that indicates an event location at which the detected event occurred; generate a derived event record based on a group of sensed event records, of groups of sensed event records, the generated derived event record including: a fifth classifier that indicates an event detected by multiple sensors, of the plurality of sensors, and a sixth classifier that indicates a probability that the fifth classifier is true; and enable at least one application to perform a service based on the generated derived event record.  


Claim 1
1. A method comprising:
receiving, by one or more processors of a machine, raw sensor data from a plurality of sensors;
generating, by one or more processors of the machine, a set of classifiers for the automatic probabilistic semantic sensing using semantic data based on the raw sensor the generated semantic data including a plurality of parallel sensed event records that each indicate a corresponding event sensed by a corresponding sensor among the plurality of sensors, each sensed event record including a first classifier in the set of classifiers that indicates an event detected by the corresponding 
sensor, a second classifier in the set of classifiers that indicates a probability that the first classifier is true, a third classifier in the set of classifiers that indicates a
sensor location including a spatial coordinate of the corresponding sensor, and a fourth classifier in the set 
of classifiers that indicates an event location at which the detected event occurred;
grouping, by one or more processors of the machine, the parallel sensed event records into intermediate groups of sensed event records based on a subset of the first through fourth classifiers included in each of the sensed
event records;
generating, by one or more processors of the machine, a final derived event record based on a group of sensed event records selected from the intermediate groups of sensed event records, the generated final derived event record including a fifth classifier that includes a temporal coordinate associated with the third classifier and indicates an event detected by multiple sensors among
the plurality of sensors and a sixth classifier that indicates a probability that the fifth classifier is true;
enabling, by one or more processors of the machine, at least one application to perform a service or sequence
of events based on the generated final derived event record; and
detecting, by one or more processors of the machine, an object based on the generated final derived event record.

2. The method of claim 1, wherein the plurality of sensors
includes a first sensor located on a first node in a light sensory network that includes a plurality of nodes.

3. The method of claim 1, wherein the raw sensor data
includes visual data, audio data, and environmental data and
wherein the event further includes detecting a person, detecting
a vehicle, and detecting an empty parking space.

4. The method of claim 1, wherein the third classifier includes a spatial coordinate of a first sensor and wherein the plurality of classifiers includes a seventh classifier including a temporal coordinate that is associated with the third classifier.

5. The method of claim 4, wherein the fourth classifier includes a spatial coordinate of a first event represented by
the semantic datum and wherein the plurality of classifiers includes an eighth classifier including a temporal coordinate that describes a time the first sensor was utilized to detect a first event represented by the semantic datum and wherein
the first event is an occupancy state of empty for a parking spot.


20. A non-transitory machine-readable medium storing a
set of instructions that, when executed by a processor, cause a machine to perform operations in a method, the operations
including, at least:
receiving, by one or more processors of a machine, raw
sensor data from a plurality of sensors;
generating, by one or more processors of the machine, a
set of classifiers for the automatic probabilistic semantic sensing using semantic data based on the raw sensor
data, the generated semantic data including a plurality of parallel sensed event records that each indicate a
corresponding event sensed by a corresponding sensor an10ng the plurality of sensors, each sensed event
record including a first classifier in the set of classifiers that indicates an event detected by the corresponding
sensor, a second classifier in the set of classifiers that indicates a probability that the first classifier is true, a third classifier in the set of classifiers that indicates a
sensor location including a spatial coordinate of the corresponding sensor, and a fourth classifier in the set
of classifiers that indicates an event location at which the detected event occurred;
grouping, by one or more processors of the machine, the parallel sensed event records into intermediate groups
of sensed event records based on a subset of the first through fourth classifiers included in each of the sensed
event records;
generating, by one or more processors of the machine a
final derived event record based on a group of sens~d
event records selected from the intermediate groups of
sensed event records, the generated final derived event
record including a fifth classifier that includes a temporal
coordinate associated with the third classifier and
indicates an event detected by multiple sensors among
the plurality of sensors and a sixth classifier that
indicates a probability that the fifth classifier is true;
and
enabling, by one or more processors of the machine, at
least one application to perform a service or sequence
of events based on the generated final derived event
record.


The instant claims 1-5 and 17 are anticipated by the reference claims 1-5 and 20  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-17 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Claim 1:
For Step 1, the claim is a method so it does recite a statutory category of invention.
For Step 2, Prong 1:
The claim recites the limitation of “generating….”  The “generating…” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 
The claim recites the limitation of “grouping …” The “grouping” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 
The claim recites the limitation of “…generating …” The “generating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim does recite additional elements: enabling and sensors.

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.
The “receiving” step is a form of insignificant extra-solution activity because it is a mere data gathering. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “receiving” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 3:
Claim 3, which incorporates the rejection of claim 1, recites further limitations such as “…detecting… detecting … detecting… detecting” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional elements: sensor data, visual data and audio data.

The “visual data and audio data” are additional elements as a form of “field of use”. See MPEP 2106.05(h).The addition of “field of use” is a particular technological environment or field of use (MPEP 2106.05(h)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is a particular technological environment or field of use in Step 2A should be reevaluated in Step 2B.  

The “visual data and audio data” were considered to be a field of use in step 2A, and thus it is reevaluated in Step 2B to determine whether the additional elements that amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use. or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
The courts often cite to Parker v. Flook as providing a classic example of a field of use limitation.  This appears to be a field of use as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 4:
Claim 4, which incorporates the rejection of claim 2, recites further limitations such as “…detect...” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional elements: sensor.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 5:
Claim 5, which incorporates the rejection of claim 4, recites further limitations such as “…describes…detect…” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional elements: sensors.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 6:
Claim 6, which incorporates the rejection of claim 5, recites further limitations such as “…represented…associated…” that are part of the abstract idea and do not amount to an inventive concept.
The claim does not recite an additional element.

Regarding Claim 7:
Claim 7, which incorporates the rejection of claim 6, recites further limitations such as “…identify…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 8:
For Step 1, the claim is a system so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “generate semantic data….”  The “generate…” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generate a derived event …” The “grouping” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 
For Step 2, Prong 2, the claim does recite additional elements: memories, processors, enabling, and sensors.

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

The “receiving” step is a form of insignificant extra-solution activity because it is a mere data gathering. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  
Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “receive” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 10:
Claim 10, which incorporates the rejection of claim 9, recites further limitations such as “…includes…” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional elements: sensor data.
The claim recites additional elements: sensor data, visual data and audio data.
The “visual data and audio data” are additional elements as a form of “field of use”. See MPEP 2106.05(h).The addition of “field of use” is a particular technological environment or field of use (MPEP 2106.05(h)).  
Step 2B
Under the 2019 PEG, a conclusion that an additional element is a particular technological environment or field of use in Step 2A should be reevaluated in Step 2B.  

The “visual data and audio data” were considered to be a field of use in step 2A, and thus it is reevaluated in Step 2B to determine whether the additional elements that amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use. or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
The courts often cite to Parker v. Flook as providing a classic example of a field of use limitation.  This appears to be a field of use as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 11:
Claim 11, which incorporates the rejection of claim 10, recites further limitations such as “…describes….detect...” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional elements: sensors.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 12:
Claim 12, which incorporates the rejection of claim 11, recites further limitations such as “…associated…” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional elements: sensors.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 13:
Claim 13, which incorporates the rejection of claim 8, recites further limitations such as “…analyze…” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional elements: processors.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 14:
Claim 14, which incorporates the rejection of claim 8, recites further limitations such as “…analyze… produce…” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional elements: processors.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 15:
Claim 15, which incorporates the rejection of claim 8, recites further limitations such as “…analyze… produce…” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional elements: processors.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 17:
For Step 1, the claim is a system so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “generate semantic data….”  The “generate…” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 
The claim recites the limitation of “generate a derived event …” The “generate” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim does recite additional elements: instructions, processors, enable and sensors.

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

The “receiving” step is a form of insignificant extra-solution activity because it is a mere data gathering. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “receive” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 20:
Claim 20, which incorporates the rejection of claim 17, recites further limitations such as “…derived event information being associated...”
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-8, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Belani et al. (US 2007/0050240 A 1, hereinafter referred to as Belani), in view of Suhr et al. (“Sensor Fusion-Based Vacant Parking Slot Detection and Tracking,” hereinafter referred to as Suhr).

As to claim 1, Belani teaches a method comprising: 
receiving, by a device, raw sensor data from a plurality of sensors (see paragraphs [0088], a bridge layer containing bridge nodes collects sensor data from sensor nodes); 
generating, by the device, semantic data based on the raw sensor data, the semantic data including a plurality of sensed event records that each indicate a corresponding event sensed by a corresponding sensor of the plurality of sensors, each sensed event record including one or more of: 
a first classifier that indicates an event detected by the corresponding sensor (see paragraphs [0050], sensed occupancy data with the goal of informing the sinks of parking availability information, [0108], a data packet is generated only when the occupancy status of a parking space changes from occupied to empty or from empty to occupied, [0128], sensor nodes may collaborate with each other to enhance the accuracy of data sensed by individual sensors. Sensor readings related to parking space occupancy may be exchanged among multiple nodes in the proximity of that space), 
a second classifier that indicates a probability that the first classifier is true (see paragraphs [0125], set the thresholds based on a moving average over a particular time period of the sensor reading; [0182], threshold level that indicates stable bidirectional connectivity; [0236], threshold level to provide a more meaningful interpretation of the information presented to visitors; message serves as a warning to incoming commuters about low probability of finding a vacant spot in the given lot or aisle),, 
a third classifier that indicates a sensor location of the corresponding sensor (see paragraphs [0043], many types of sensors that may be used to detect a passing vehicle or whether a vehicle is present at a particular location; [0044], sensor's location), or 
a fourth classifier that indicates an event location at which the detected event occurred (see paragraphs [0107], sensor readings are processed and confirm a change in the occupancy state of a parking space).
However, Belani fails to explicitly teach:
grouping, by the device, the sensed event records into groups of sensed event records based on a subset of one or more of the first classifier, the second classifier, the third classifier, or the fourth classifier included in each of the sensed event records; generating, by the device, a derived event record based on a group of sensed event records, of the groups of sensed event records, the generated derived event record including: 
a fifth classifier that indicates an event detected by multiple sensors, of the plurality of sensors, and 
a sixth classifier that indicates a probability that the fifth classifier is true; and 
enabling, by the device, at least one application to perform a service based on the generated derived event record.  
Suhr, in combination with Belani, teaches:
grouping, by the device, the sensed event records into groups of sensed event records based on a subset of one or more of the first classifier, the second classifier, the third classifier, or the fourth classifier included in each of the sensed event records (See III. PARKING SLOT MARKING DETECTION, E. Determining Final Parking Slots…combining sequentially detected parking slots, resulting slots are clustered according to their type and orientation.  This system only displays the clusters that include more than or equal to two slots for providing more reliable detection results to drivers. The cluster with a single slot is not displayed but is internally stored waiting for more slots that will be included in this cluster to be displayed. Fig. 5 shows the parking slot marking detection results produced by combining sequentially detected parking slots according to the proposed method…); 
generating, by the device, a derived event record based on a group of sensed event records, of the groups of sensed event records (see Introduction, page 22...the parking slot marking detection stage recognizes various types of parking slot markings in AVM image sequences. Parking slot markings are detected by a hierarchical tree structure…), the generated derived event record including: 
a fifth classifier that indicates an event detected by multiple sensors, of the plurality of sensors, and a sixth classifier that indicates a probability that the fifth classifier is true (see Introduction, page 22, left column…the parking slot occupancy classification stage probabilistically identifies vacancies of the detected parking slots using ultrasonic sensor data. Occupancy classification can be modeled as a binary estimation problem
with a static state if each parking slot region is treated as a single cell of the occupancy grid. The probability of parking slot occupancy is calculated utilizing ultrasonic sensor data acquired while the vehicle is passing by parking slots…); and 
enabling, by the device, at least one application to perform a service based on the generated derived event record (see Introduction, page 21, right column…If a driver selects a desirable parking slot using the touch screen interface, this system tracks the position of the selected parking slot while the ego-vehicle is moving into it…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Belani to add a group event records to the system of Belani, as taught by Suhr above. The modification would have been obvious because one of ordinary skill would be motivated to have an efficient parking slot occupancy classification method that probabilistically identifies occupancies of detected parking slots based on ultrasonic sensor data by treating each parking slot region as a single cell of the occupancy grid, as suggested by Suhr (page 22, right column).

As to claim 7, which incorporates the rejection of claim 1, Belani teaches wherein each sensed event record includes an application identifier that is utilized to identify the at least one application from a plurality of applications, wherein each application of the plurality of applications is utilized to perform a different service (see paragraphs [0050], guidance application, [0206], the most prominent kind of routing application is any-to-any routing between the bridge nodes, display nodes and gateway nodes. Other routing applications include aggregation trees to collect network health and management data from the bridge and sensor nodes, [0248], other types of software alerts could be application specific).

Claim 8 recites substantially the same functionalities recited in claim 1, and is directed to a system that performs the method of claim 1.  Belani teaches memory and processor ([0066]).  Therefore, claim 8 is rejected for the same reasons as applied to claim 1 above.

As to claim 15, which incorporates the rejection of claim 8, Belani  teaches wherein the one or more processors ([0066]…processor) are further to: analyze the semantic data based on a first threshold, wherein the first threshold defines a minimum level of raw sensor data that is utilized to produce a first derived event (see paragraphs [0125], set the thresholds based on a moving average over a particular time period of the sensor reading; [0182], threshold level that indicates stable bidirectional connectivity; [0236], threshold level to provide a more meaningful interpretation of the information presented to visitors; message serves as a warning to incoming commuters about low probability of finding a vacant spot in the given lot or aisle).  

As to claim 16, which incorporates the rejection of claim 8, Belani  teaches wherein the at least one application includes at least one of: a parking location application, a surveillance application, a traffic application, retail customer application, a business intelligence application, an asset monitoring application, an environmental application, or an earthquake sensing application (see paragraphs [0008]-[0010], parking guidance system tracks available parking spaces and leads users to vacant spots through display boards placed at strategic locations in the parking lot…).
  
Claim 17 recites substantially the same functionalities recited in claim 5, and is directed to a non-transitory computer-readable medium storing instructions that performs the method of claim 5.  Belani teaches instructions to one or more processors for execution ([0068]).  Therefore, claim 17 is rejected for the same reasons as applied to claim 1 above.

As to claim 18, which incorporates the rejection of claim 17, Belani  teaches wherein the at least one application includes at least one of a parking location application, a surveillance application, a traffic application, retail customer application, a business intelligence application, an asset monitoring application, an environmental application, or an earthquake sensing application  (see paragraphs [0008]-[0010], parking guidance system tracks available parking spaces and leads users to vacant spots through display boards placed at strategic locations in the parking lot…). 

As to claim 20, which incorporates the rejection of claim 17, Belani  teaches wherein the derived event record includes derived event information, the derived event information being associated with business intelligence monitoring (see paragraphs [0008]-[0010], parking guidance system tracks available parking spaces and leads users to vacant spots through display boards placed at strategic locations in the parking lot…).

Claims 2, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Belani et al. (US 2007/0050240 A 1, hereinafter referred to as Belani), in view of Suhr et al. (“Sensor Fusion-Based Vacant Parking Slot Detection and Tracking,” hereinafter referred to as Suhr), and further in view of Martin et al. (US 2013/0346229 A1, hereinafter referred to as Martin).

As to claim 2, which incorporates the rejection of claim 1, Belani and Suhr fail
to explicitly teach wherein the plurality of sensors includes a first sensor located on a first node, of a plurality of nodes, in a light sensory network.
However Martin, in combination with Belani and Suhr, teaches wherein the plurality of sensors includes a first sensor located on a first node, of a plurality of nodes, in a light sensory network (see paragraphs [0038], [0058], the sensors 116 associated with the lighting node platforms 104 can be local to the lighting node platform).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Belani and Suhr to add a light sensory network to the combination system of Belani and Suhr, as taught by Martin above. The modification would have been obvious because one of ordinary skill would be motivated to have lighting infrastructures that enable operating their facilities with reduced maintenance costs and reduced energy costs, as well as improvements that may utilize dynamic data collection to improve lighting systems, as suggested by Martin ([0003]).

Claim 9 recites substantially the same functionalities recited in claim 2, and is directed to a system that performs the method of claim 2.  Belani teaches memory and processor ([0066]).  Therefore, claim 9 is rejected for the same reasons as applied to claim 2 above.

Claim 19 recites substantially the same functionalities recited in claim 2, and is directed to a system that performs the method of claim 2. Belani teaches instructions to one or more processors for execution ([0068]).  Therefore, claim 19 is rejected for the same reasons as applied to claim 2 above.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Belani et al. (US 2007/0050240 A 1, hereinafter referred to as Belani), in view of Suhr et al. (“Sensor Fusion-Based Vacant Parking Slot Detection and Tracking,” hereinafter referred to as Suhr), and further in view of Cumpston et al. (US 2014/0084795 A1, hereinafter referred to as Cumpston).

As to claim 3, which incorporates the rejection of claim 1, Belani and Suhr fail
to explicitly teach wherein the raw sensor data includes one or more of: visual data, audio data, and environmental data, and wherein the event includes at least one of: detecting a person, detecting a vehicle, detecting an object, and detecting an empty parking space.  
However Cumpston, in combination with Belani and Suhr, teaches wherein the raw sensor data includes one or more of: visual data, audio data, and environmental data, and wherein the event includes at least one of: detecting a person, detecting a vehicle, detecting an object, and detecting an empty parking space (see paragraph [0059], vehicle detection sensors 180 are positioned one above each parking space in a parking garage, or a single multi-space occupancy detection sensor is positioned at each light. The sensors can operate using any well-known technology that detects the presence or absence of a vehicle parked underneath them).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Belani and Suhr to add a presence or absence of a vehicle to the combination system of Belani and Suhr, as taught by Cumpston above. The modification would have been obvious because one of ordinary skill would be motivated to provide support for generic functions associated with the sensors. This can reduce or eliminate the need for custom hardware and software support for sensors, as suggested by Cumpston ([0027]).

Claim 10 recites substantially the same functionalities recited in claim 3, and is directed to a system that performs the method of claim 3.  Belani teaches memory and processor ([0066]).  Therefore, claim10 is rejected for the same reasons as applied to claim 3 above.

Claims 4-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Belani et al. (US 2007/0050240 A 1, hereinafter referred to as Belani), in view of Suhr et al. (“Sensor Fusion-Based Vacant Parking Slot Detection and Tracking,” hereinafter referred to as Suhr), and further in view of Bluege (USPN: 5,784,023, hereinafter referred to as Bluege).

As to claim 4, which incorporates the rejection of claim 1, Belani and Suhr fail to explicitly teach wherein the third classifier includes a spatial coordinate of a first sensor, and wherein each sensed event record includes a seventh classifier, wherein the seventh classifier includes a temporal coordinate that is associated with the third classifier.  
However Bluege, in combination with Belani and Suhr, teaches wherein the third classifier includes a spatial coordinate of a first sensor, and wherein each sensed event record includes a seventh classifier, wherein the seventh classifier includes a temporal coordinate that is associated with the third classifier (see col. 7, lines 53-67 spatial and temporal. .. target sensor). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Belani and Suhr to add spatial and temporal coordinates to the combination system of Belani and Suhr, as taught by Bluege above. The modification would have been obvious because one of ordinary skill would be motivated to determine spatio-temporal characteristics (such as location and speed) using radiation bounced from remote objects, as suggested by Bluege (col. 1; lines 4-10).

As to claim 5, which incorporates the rejection of claim 1, Suhr teaches wherein the first event is an occupancy state of empty for a parking spot (see Introduction, page 22, left column…the parking slot occupancy classification stage probabilistically identifies vacancies of the detected parking slots using ultrasonic sensor data. Occupancy classification can be modeled as a binary estimation problem with a static state if each parking slot region is treated as a single cell of the occupancy grid. The probability of parking slot occupancy is calculated utilizing ultrasonic sensor data acquired while the vehicle is passing by parking slots…).
However, Belani and Suhr fail to explicitly teach wherein the fourth classifier includes a spatial coordinate of a first event represented by a semantic datum, of the semantic data, wherein each sensed event record includes an eighth classifier, wherein the eight classifier includes a temporal coordinate that describes a time the first sensor, of the plurality of sensors, was utilized to detect the first event represented by the semantic datum.
Bluege, in combination with Belani and Suhr, teaches wherein the fourth classifier includes a spatial coordinate of a first event represented by a semantic datum, of the semantic data, wherein each sensed event record includes an eighth classifier, wherein the eight classifier includes a temporal coordinate that describes a time the first sensor, of the plurality of sensors, was utilized to detect the first event represented by the semantic datum (see col. 7, lines 53-67 spatial and temporal. .. target sensor). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Belani and Suhr to add spatial and temporal coordinates to the combination system of Belani and Suhr, as taught by Bluege above. The modification would have been obvious because one of ordinary skill would be motivated to determine spatio-temporal characteristics (such as location and speed) using radiation bounced from remote objects, as suggested by Bluege (col. 1; lines 4-10).
  
As to claim 6, which incorporates the rejection of claim 1, Suhr teaches wherein the first event represented by the semantic data is associated with a binary state  (see Introduction, page 22, left column…the parking slot occupancy classification stage probabilistically identifies vacancies of the detected parking slots using ultrasonic sensor data. Occupancy classification can be modeled as a binary estimation problem with a static state if each parking slot region is treated as a single cell of the occupancy grid. The probability of parking slot occupancy is calculated utilizing ultrasonic sensor data acquired while the vehicle is passing by parking slots…).
However, Belani and Suhr fail to explicitly teach wherein the fourth classifier includes a spatial coordinate of a first event represented by a semantic datum, of the semantic data, wherein each sensed event record includes an eighth classifier, wherein the eight classifier includes a temporal coordinate that describes a time the first sensor, of the plurality of sensors, was utilized to detect the first event represented by the semantic datum.  
Bluege, in combination with Belani and Suhr, teaches wherein the fourth classifier includes a spatial coordinate of a first event represented by a semantic datum, of the semantic data, wherein each sensed event record includes an eighth classifier, wherein the eight classifier includes a temporal coordinate that describes a time the first sensor, of the plurality of sensors, was utilized to detect the first event represented by the semantic datum (see col. 7, lines 53-67 spatial and temporal. .. target sensor). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Belani and Suhr to add spatial and temporal coordinates to the combination system of Belani and Suhr, as taught by Bluege above. The modification would have been obvious because one of ordinary skill would be motivated to determine spatio-temporal characteristics (such as location and speed) using radiation bounced from remote objects, as suggested by Bluege (col. 1; lines 4-10).

Claim 11 recites substantially the same functionalities recited in claim 5, and is directed to a system that performs the method of claim 5.  Belani teaches memory and processor ([0066]).  Therefore, claim 11 is rejected for the same reasons as applied to claim 5 above.

As to claim 12, which incorporates the rejection of claim 11, Belani fails to explicitly teach wherein the semantic datum, of the semantic data, is associated with a binary state, the binary state including at least one of: a parking space being occupied; or the parking space not being occupied.  
However, Suh, in combination with Belani, teaches wherein the semantic datum, of the semantic data, is associated with a binary state, the binary state including at least one of: a parking space being occupied; or the parking space not being occupied (see Introduction, page 22, left column…the parking slot occupancy classification stage probabilistically identifies vacancies of the detected parking slots using ultrasonic sensor data. Occupancy classification can be modeled as a binary estimation problem with a static state if each parking slot region is treated as a single cell of the occupancy grid. The probability of parking slot occupancy is calculated utilizing ultrasonic sensor data acquired while the vehicle is passing by parking slots…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Belani to add a binary state to the system of Belani, as taught by Suhr above. The modification would have been obvious because one of ordinary skill would be motivated to have an efficient parking slot occupancy classification method that probabilistically identifies occupancies of detected parking slots based on ultrasonic sensor data by treating each parking slot region as a single cell of the occupancy grid, as suggested by Suhr (page 22, right column).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Belani et al. (US 2007/0050240 A 1, hereinafter referred to as Belani), in view of Suhr et al. (“Sensor Fusion-Based Vacant Parking Slot Detection and Tracking,” hereinafter referred to as Suhr), and further in view of Dupray et al. (US 2013/0285855 A1, hereinafter referred to as Dupray).

As to claim 13, which incorporates the rejection of claim 8, Belani ([0066]…processor) and Suhr fail to explicitly teach wherein the one or more processors are further to: 
analyze the semantic data based on user input, wherein the user input includes at least one of: a desired accuracy, or 49Attorney Docket No. 20141718C1a user preference.  
However, Dupray, in combination with Belani and Suhr, teaches wherein the one or more processors are further to: 
analyze the semantic data based on user input, wherein the user input includes at least one of: a desired accuracy, or 49Attorney Docket No. 20141718C1a user preference (see paragraphs [0568]- [0569], user preferences).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Belani and Suhr to add a user preference to the combination system of Belani and Suhr, as taught by Dupray above. The modification would have been obvious because one of ordinary skill would be motivated to have the capability for locating people and/or objects in a cost effective manner, as suggested by Dupray ([0003]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Belani et al. (US 2007/0050240 A 1, hereinafter referred to as Belani), in view of Suhr et al. (“Sensor Fusion-Based Vacant Parking Slot Detection and Tracking,” hereinafter referred to as Suhr), and further in view of Schuster et al. (US 2007/0198222 A1, hereinafter referred to as Schuster).

As to claim 14, which incorporates the rejection of claim 8, Belani ([0066]…processor) and Suhr fail to explicitly teach wherein the one or more processors are further to: analyze the semantic data based on a weight that is assigned to the second classifier, and wherein the one or more processors are further to: alter the weight over time.  
However, Schuster, in combination with Belani and Suhr, teaches wherein the one or more processors are further to: analyze the semantic data based on a weight that is assigned to the second classifier, and wherein the one or more processors are further to: alter the weight over time (see paragraphs [0029], the weighting component 106 in connection with generating a confidence associated with detected data (e.g., obtained by way of utilizing the sensor 1102, ... ); [0039], adjust the weights). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Belani and Suhr to add “alter the weight” to the combination system of Belani and Suhr, as taught by Schuster above. The modification would have been obvious because one of ordinary skill would be motivated to generate a weight corresponding to the abilities of the sensors to accurately detect characteristics associated with targets, as suggested by Schuster ([0037]]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and patent related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to the invention.

Rhodes et al. (US 2014/0350964 A1) teach a method for classifying safety event occurring in healthcare setting using classification system, involves searching safety event database for classifications associated with key terms, and selecting classifications based on key terms.

Klinger et al. (US 2013/0144814 A1) teach a method for processing e.g. patient's profile input events in laptop for detecting patterns in events, involves assigning rule category to input event based on result of evaluation, and generating output event based on assigned rule category.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146. The examiner can normally be reached Monday-Friday 8:00 A.M.-6:00 P.M. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABABACAR SECK/Examiner, Art Unit 2122 


/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122